Citation Nr: 0209490	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  98-06 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  What evaluation is warranted for residuals of a fractured 
mandible from January 31, 1958?

2.  What evaluation is warranted for tinnitus from June 30, 
1997?

3.  What evaluation is warranted for bilateral hearing loss 
from June 30, 1997?

(The issues of entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001) for a left little finger disorder due to surgery at a 
Department of Veterans Affairs medical facility on May 29, 
1991; entitlement to an increased evaluation for cerebral 
concussion residuals, to include complaints of headaches, 
dizziness, and loss of balance; and entitlement to a total 
rating for compensation purposes based upon individual 
unemployability will be the subject of a later decision.) 



REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

In a May 2000 Board remand it was noted that he veteran 
raised the issues of entitlement to service connection for 
temporal mandibular joint syndrome, labyrinthitis, and 
blurred vision.  As these issues were not developed or 
certified for appellate review, they were referred to the RO 
for appropriate disposition.  These issues remain 
unaddressed.  Hence, they are again referred to the RO for 
consideration.

In May 2000, the Board remanded the issues noted on the title 
page for further development.  By that same decision, the 
Board held that the veteran's claims of entitlement to 
service connection for residuals of a fractured tailbone, 
residuals of frostbitten feet, and residuals of fractured 
teeth were not well-grounded.  In light of the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) which among other things, 
eliminated the concept of a well-grounded claim, the veteran 
is invited to file a new claim with the RO for readjudication 
consistent with the new law.


FINDINGS OF FACT

1.  Prior to September 1997, there is no medical evidence of 
record that the veteran's fractured mandible resulted in 
limitation of jaw motion or loss of masticatory function.  

2.  The veteran's service-connected fractured mandible is 
currently manifested by inter-incisal limitation of motion of 
40 millimeters, without evidence of loss of masticatory 
function. 

3.  Bilateral tinnitus is not manifested by an exceptional or 
unusual disability picture to include a marked interference 
with employment or frequent periods of hospitalization.

4.  Subsequent to June 1997, the veteran has had no worse 
than Level II hearing acuity, bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a residuals 
of a fractured mandible from January 31, 1958 to June 29, 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.150, Diagnostic Codes 
9904-9905 (1958); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fractured mandible from June 30, 1997, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. 
§ 4.150, Diagnostic Codes 9904-9905 (2001); 66 Fed.Reg. 45620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326). 

3.  The criteria for a rating in excess of 10 percent for 
tinnitus at any time since June 30, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2001); 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326). 

4.  The criteria for a compensable evaluation for bilateral 
hearing loss at any time since June 30, 1997, have not been 
met. 38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the VCAA was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the Veterans Claims Assistance Act.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to increased 
ratings.  The veteran has submitted pertinent evidence in 
support of his claims.  The RO has informed the veteran by 
letters, the statement of the case, and supplemental 
statements of the case of the evidence needed to substantiate 
his claims and advised him of the evidence it has obtained.  
The veteran indicated in May 2002, that there is no other 
evidence available that would be relevant in light of the 
laws and regulations of which he was provided notice in the 
statement and supplemental statements of the case.  Hence, 
any failure on the part of VA to specifically identify what 
evidence VA would secure, and what evidence the veteran 
should secure is harmless given that no other evidence is 
available.  Cf. Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  The Board is satisfied that the facts 
relevant to these claims have been properly developed and 
there is no further action which should be undertaken.  
Therefore, the Board will address the merits of the veteran's 
claims on appeal.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2001).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the claims on appeal are based on the 
assignment of initial ratings for disabilities following the 
initial awards of service connection for those disabilities.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  Id.  

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97; 
62 Fed. Reg. 37953 (1997); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  This determination depends on the facts 
of the particular case and therefore is made on a 
case-by-case basis.  VAOPGCPREC 11-97 at 2.

Fractured Mandible

The service medical records reveal that the veteran was 
wounded in action in 1951.  He incurred a cerebral 
concussion, a simple fracture through the right condylar 
mandibular process, and a simple comminuted fracture of the 
symphysis of the mandible.  There was slight displacement of 
the fragments.  The fracture was reduced on board the USS 
REPOSE.  At service discharge physical examination revealed 
no pertinent residual disability.  

In a January 1998 rating decision clear and unmistakable 
error was found in prior rating decisions for failing to 
grant service connection for residuals of a fractured 
mandible.  In the January 1998 rating action a noncompensable 
evaluation was assigned effective from January 31, 1958.  
This rating was increased to a 10 percent rating effective 
from June 30, 1997.

Disability ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  The criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (SCHEDULE), codified in 38 C.F.R. 
Part 4, for evaluating the degree of impairment resulting 
from service-connected fractured mandible were changed during 
the course of the veteran's appeal.  Compare 38 C.F.R. 
§ 4.150, Diagnostic Codes 9904-9905 (1958), with 
38 C.F.R. § 4.150, Diagnostic Codes 9904-9905 (2001).  

Prior to 1978, malunion of the mandible that resulted in 
slight displacement was assigned a noncompensable evaluation, 
moderate displacement was assigned a 10 percent evaluation, 
and a 20 percent evaluation was assigned for severe 
displacement.  38 C.F.R. § 4.150, Diagnostic Code 9904 
(1958).  The rating was dependent upon the degree of motion 
and the loss of masticatory function.  Id. at Note.  Any 
definite limitation of motion of the temporomandibular 
articulation that interfered with mastication or speech was 
assigned a 10 percent evaluation, a 20 percent evaluation was 
assigned for motion limited to 1/2 inch, and a 40 percent 
evaluation was warranted when motion was limited to 1/4 inch.  
38 C.F.R. § 4.150, Diagnostic Code 9905 (1958).  

The provisions of 38 C.F.R. § 4.150, Diagnostic Code 9905 
were revised in 1978, as the fractions were metricated.  As 
such, a 20 percent evaluation was assigned for motion limited 
to 1/2 inch (12.7 millimeters), and a 40 percent evaluation was 
warranted when motion was limited to 1/4 inch (6.3 
millimeters).  38 C.F.R. § 4.150, Diagnostic Code 9905 
(1979).  

Thereafter, in January 1994, the provisions of 38 C.F.R. § 
4.150, Diagnostic Code 9905, were again revised.  A 40 
percent evaluation is warranted for a limitation of inter-
incisal motion between zero and 10 millimeters.  A limitation 
of inter-incisal motion between 11 and 20 millimeters 
warrants a 30 percent rating, and a 20 percent rating is 
warranted for a limitation between 21 and 30 millimeters.  
Inter-incisal motion between 31 and 40 millimeters warrants a 
10 percent rating, as does a range of lateral excursion 
between zero and 4 millimeters.  It is noted that ratings for 
limited inter-incisal movement are not to be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2001).

Prior to the VA examination conducted in September 1997, 
there is no evidence of record that the veteran's 
service-connected fractured mandible resulted in limitation 
of motion of the jaw or loss of masticatory function.  
Although it was noted that the jaw popped on the right side 
when the appellant opened his mouth at a March 1958 VA 
general medical examination, the examination also revealed 
good jaw movement.  Dental examination at that time disclosed 
slight crepitus on extensive opening of the mouth, good 
occlusion, and a normal mandibular excursion.  X-ray revealed 
no demonstrable fracture or pathology.

As moderate displacement was not shown, and as a limitation 
of motion of the mandible interfering with mastication or 
speech and loss of masticatory function have not been shown 
by the evidence of record prior to June 30, 1997, a 
compensable evaluation from January 31, 1958, to June 30, 
1997 is not warranted.

At a VA examination conducted in September 1997, the veteran 
stated that if he chewed gum, his temporomandibular joint 
would become sore.  Physical examination revealed that 
bilateral mandibular excursions were to 2 millimeters, with 
popping heard by the veteran on the right at that point.  
Vertical excursion was to 40 millimeters, without pops or 
clicks.  Protrusive excursions were 5 millimeters, with pain 
and popping at that point.  There was slight pain on 
palpation of the left temporomandibular joint, with a slight 
deviation to the left of less than 2 millimeters on opening.  

A VA examination conducted in February 2002, revealed that 
bilateral lateral excursion was to 2 millimeters, and 
vertical was to 40 millimeters.  There was no loss of 
masticatory function, and no pain on palpation of the 
masticatory muscles.

As the veteran's inter-incisal range of motion is 40 
millimeters, the current 10 percent evaluation is appropriate 
under the current provisions of Diagnostic Code 9905.  In 
this case, the RO granted a 10 percent disability rating, 
effective as of June 30, 1997, the date of receipt of the 
veteran's claim.  See 38 C.F.R. § 3.400.  After review of the 
evidence, there is no medical evidence of record that would 
support a rating in excess of 10 percent for the disability 
at issue at any time subsequent to June 30, 1997.  Id.; 
Fenderson.  

The evidence also does not show that there is limited inter-
incisal movement between 21 and 30 millimeters to warrant a 
higher evaluation.  There has been no showing of mandibular 
nonunion to warrant consideration of the provisions of 
38 C.F.R. § 4.150, Diagnostic Code 9903 (2001).  Accordingly, 
a current evaluation of 10 percent, but no more, is warranted 
for the veteran's service-connected fractured mandible.  

Tinnitus

At a VA examination conducted in September 1997, the veteran 
reported constant, bilateral tinnitus that began in 1951, 
when he experienced a head injury in service.  He described a 
constant, low-intensity tone, as well as a periodic loud 
ringing.  A private medical report dated in September 1997, 
reported that the veteran had tinnitus as a result of his 
service injury.  Service connection for this disorder was 
granted by a rating decision dated in January 1998, and a 10 
percent evaluation was assigned, effective the date of 
receipt of the veteran's claim, June 30, 1997.

The criteria in the SCHEDULE for evaluating the degree of 
impairment resulting from tinnitus were changed during the 
course of the veteran's appeal.  Compare 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998), with 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2001).  Under the previous diagnostic 
code, a maximum evaluation of 10 percent was warranted for 
persistent tinnitus.  The revised diagnostic provides for a 
maximum evaluation of 10 percent was warranted for recurrent 
tinnitus.  Thus, as the veteran's tinnitus has been granted 
the maximum evaluation available under either the old or the 
revised rating provisions, an evaluation in excess of 10 
percent is warranted only if the Board finds a more favorable 
applicable diagnostic code, or there is a basis for an 
extraschedular evaluation.

The Board, however, is unable to find any alternative 
diagnostic code under which the evaluation of the veteran's 
tinnitus might be increased.  Former Diagnostic Code 6260 
(1998) makes reference to 38 C.F.R. § 4.124a, Diagnostic Code 
8046 (1998).  Diagnostic Code 8046, however, is for 
application only in cases of service connected cerebral 
arteriosclerosis, and such a condition has not been service 
connected in this case.  The current version of Diagnostic 
Code 6260 refers to the possibility that a separate 
evaluation for tinnitus might be combined with separate 
evaluations not only for impaired hearing (under Diagnostic 
Code 6100), as has been done in this case, but also for 
chronic suppurative otitis media, mastoiditis, and/or 
cholesteatoma (under Diagnostic Code 6200) or peripheral 
vestibular disorders (under Diagnostic Code 6204), except 
where tinnitus itself supports an evaluation under one of 
those provisions.  See 38 C.F.R. § 4.87, Diagnostic Codes 
6260, Note (2001).  Here, however, the veteran has not been 
diagnosed or granted service connection for chronic 
suppurative otitis media, mastoiditis, cholesteatoma, or a 
peripheral vestibular disorder.  Hence, there is no basis for 
an additional rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the evidence of record 
does not suggest that tinnitus has resulted in a disability 
picture that is unusual and exceptional in nature.  There is 
no indication that the condition ever has required frequent 
hospitalization, or that tinnitus alone markedly interferes 
with employment so as to render impractical the application 
of schedular standards.  Therefore, an extraschedular 
evaluation is not in order.  38 C.F.R. § 3.321(b)(1).

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for tinnitus as 
of the date of receipt of the veteran's claim, June 30, 1997.  
The veteran reported at a VA examination conducted in January 
2002, that he did not notice his tinnitus much when he wore 
his hearing aids, but stated that it was present when he 
removed the hearing aids.  After review of the evidence, 
there is no medical evidence of record that would support a 
rating in excess of 10 percent for tinnitus at any time 
subsequent to June 30, 1997, the date of receipt of the 
veteran's claim.  Fenderson.

Bilateral Hearing Loss

The service medical records reveal that the veteran's hearing 
was normal on examination for service discharge in September 
1953.  Subsequent to service separation, a VA examination 
conducted in September 1997, found mild to moderately severe 
sensorineural hearing loss consistent with the veteran's 
history of noise exposure.  Based on these findings, the RO 
granted service connection for bilateral high frequency 
hearing loss by a rating decision in January 1998, and a 
noncompensable evaluation was assigned effective June 30, 
1997, the date of receipt of the veteran's claim.   

The criteria in the SCHEDULE for evaluating the degree of 
impairment resulting from service-connected bilateral hearing 
loss were changed during the course of the veteran's appeal.  
Compare 38 C.F.R. § 4.87, Diagnostic Code 6100 (1998); with 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).  

Under the provisions of both the previous and revised 
regulations in the SCHEDULE, evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the 
degree of disability from bilateral service-connected 
defective hearing, the SCHEDULE establishes eleven auditory 
acuity levels designated from Level I through Level XI.

The VA examination in September 1997, found the average pure 
tone threshold at 1,000, 2,000, 3,000, and 4,000 hertz was 46 
decibels, bilaterally.  Speech recognition was 94 percent, 
bilaterally.  Under both the previous and the revised rating 
criteria, the audiological examinations of record confirm 
that the veteran had Level I hearing acuity, bilaterally.  
See 38 C.F.R. § 4.87, Table VI (1998); 38 C.F.R. § 4.85, 
Table VI (2001).  

Thereafter, a VA examination conducted in May 1998, reports 
the average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 hertz was 51 decibels in the right ear, and 47 decibels 
in the left ear.  Speech recognition was 88 percent in the 
right ear, and 92 percent in the left ear.  Under the 
previous and the revised rating criteria, the audiological 
examinations of record confirm that the veteran had Level II 
hearing acuity in the right ear, and Level I hearing acuity 
in the left ear.  See 38 C.F.R. § 4.87, Table VI (1998); 
38 C.F.R. § 4.85, Table VI (2001).  

The most current VA examination conducted in January 2002, 
found the average pure tone threshold at 1,000, 2,000, 3,000, 
and 4,000 hertz was 55 decibels in the right ear, and 46 
decibels in the left ear.  Speech recognition was 88 percent 
in the right ear, and 90 percent in the left ear.  Under the 
previous and the revised rating criteria, the audiological 
examinations of record confirm that the veteran had Level II 
hearing acuity, bilaterally.  See 38 C.F.R. § 4.87, Table VI 
(1998); 38 C.F.R. § 4.85, Table VI (2001).    

Under either the previous or revised schedular criteria, a 
noncompensable evaluation is assigned for the degree of 
impairment demonstrated.  38 C.F.R. § 4.87, Diagnostic Code 
6100 (1998); 38 C.F.R. § 4.85, 6100 (2001).  This does not 
mean that the veteran does not have a disability.  The record 
shows otherwise.  However, the degree to which this 
disability affects the average impairment of earnings, 
according to the SCHEDULE, results in a noncompensable 
disability rating.  Id.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  As such, a 
compensable evaluation for the veteran's service-connected 
bilateral hearing loss is not warranted.

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for bilateral 
hearing loss as of June 30, 1997, the date of receipt of the 
veteran's claim.  After review of the evidence, there is no 
competent evidence of record that would support a compensable 
evaluation for bilateral hearing loss at issue at any time on 
or after that date.  Fenderson.  As such, a compensable 
evaluation for the veteran's service-connected bilateral 
hearing loss is not warranted.  

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App 49 (1990).


ORDER

A noncompensable evaluation for a fractured mandible from 
January 31, 1958 to June 29, 1997, is denied.  A rating in 
excess of 10 percent for a fractured mandible from June 30, 
1997, is denied.  A compensable evaluation for bilateral 
hearing loss at any time since June 30, 1997 is denied.  A 
rating in excess of 10 percent for tinnitus at any time since 
June 30, 1997 is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

